DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/20.
Applicant's election with traverse of Group I in the reply filed on 10/12/20 is acknowledged.  The traversal is on the ground(s) that Group I is an intermediate to Group II.  This is not found persuasive because as demonstrated in the prior Action, the claims have lack of unity.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Matzner  et al. (Matzner), US 3,449,225 in view of Cheng et al. (Cheng), US 2008/0181815.

	Matzner discloses the claimed method for the production of an aqueous organic haloamine solution, the method comprising the steps of: (i)    preparing an organic amine solution, the organic amine solution comprising an organic amine, at least one halide containing salt, and an acid additive; and (ii)    electrolyzing the organic amine solution in an electrolytic cell, thereby producing the organic haloamine solution (see column 4, line 29 - column 5, line 51; claims 1,5-19; examples 3, 5-11).

	Matzner further discloses the relative pH and concentrations recited (see examples 3, 5-11).

Furthermore, the acids of present claim 14 are regarded as obvious alternatives to the acids used in the reactions of Matzner (see (see examples 3, 5-11).

	The reference fails to disclose the amino acids recited in the claims.  Cheng teaches that amines, such as the claimed amino acids can form the organic chloroamines recited (see claim 8 for example).

	It would have been obvious to the ordinary artisan to utilize the known amino acids as the amines in the formation of the organic chloroamines, because Chen teaches such a use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN S PHASGE whose telephone number is (571)272-1345.  The examiner can normally be reached on Monday to Thursday 11:30 am to 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARUN S PHASGE/Primary Examiner, Art Unit 1795